Order entered August 4, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-01443-CV

 IN RE BRUNO KUBLER, IN HIS CAPACITY AS INSOLVENCY ADMINISTRATOR
            OF THIELERT AIRCRAFT ENGINES GMBH, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-09151

                                             ORDER
                            Before Justices Myers, Evans, and Schenck

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial court to issue a written order(s) within

fifteen (15) days of the date of this order vacating the trial court’s December 2, 2016 order

denying relator’s motion to dismiss intervenor’s claims and motion to strike intervenor’s claims,

granting relator’s motion to dismiss intervenor’s claims, and dismissing intervenor’s claims. We

further ORDER the trial court to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order(s) issued in compliance with this order and with the Court’s

opinion of this date. Should the trial court fail to comply with this order, the writ will issue.

       We ORDER real party in interest Technify Motors GmbH to bear the costs, if any, of

this original proceeding.

                                                        /s/    DAVID J. SCHENCK
                                                               JUSTICE